Name: Commission Regulation (EC) No 266/97 of 14 February 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  animal product;  international trade
 Date Published: nan

 15. 2. 97 I EN Official Journal of the European Communities No L 45/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 266/97 of 14 February 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector HAS ADOPTED THIS REGULATION: Article 1 Article 8 ( 1 ) of Regulation (EC) No 1445/95 is hereby replaced by the following: ' 1 . Licences shall be valid for:  75 days in the case of products falling within CN codes 0102 and 1602,  30 days for other products, from their date of issue as defined in Article 21 (2) of Regulation (EEC) No 3719/88 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 9 and 13 thereof, Whereas Commission Regulation (EC) No 1445/95 (3), as last amended by Regulation (EC) No 135/97 (4), lays down the rules of application for import and export licences in the beef and veal sector; Whereas Regulation (EC) No 135/97 reduces the term of validity of export licences to 30 days for all products in the beef and veal sector; Whereas this period has proved to be too short for certain products in the sector; whereas, therefore, the term of va ­ lidity of the licences should be extended to 75 days for live bovine animals and prepared and preserved meat; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to export licences with advance fixing of the refund applied for from the day following the day of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p. 50 (3) OJ No L 143, 27 . 6 . 1995, p. 35 . 4) OJ No L 24, 25. 1 . 1997, p. 14 .